UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
TRUSTEES OF THE NEW YORK CITY DISTRICT                                 :
COUNCIL OF CARPENTERS PENSION FUND,                                    :
WELFARE FUND, ANNUITY FUND, AND                                        :     19-CV-11891 (JMF)
APPRENTICESHIP, JOURNEYMAN RETRAINING, :
EDUCATIONAL AND INDUSTRY FUND, TRUSTEES :                                         ORDER
OF THE NEW YORK CITY CARPENTERS RELIEF                                 :
AND CHARITY FUND, THE CARPENTER                                        :
CONTRACTOR ALLIANCE OF METROPOLITAN                                    :
NEW YORK, and NEW YORK CITY DISTRICT                                   :
COUNCIL OF CARPENTERS,                                                 :
                                                                       :
                                    Petitioners,                       :
                                                                       :
                  and                                                  :
                                                                       :
                                                                       :
EXCELLENCE DRYWALL LLC,                                                :
                                                                       :
                                    Respondent.                        :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

         On December 30, 2019, Petitioners filed a petition to confirm an arbitration award.
Proceedings to confirm an arbitration award must be “treated as akin to a motion for summary
judgment.” D.H. Blair & Co., Inc. v. Gottdiener, 462 F.3d 95, 109 (2d Cir. 2006). Accordingly,
it is hereby ORDERED that Petitioners shall file and serve any additional materials with which
they intend to support their petition to confirm by January 16, 2020. Respondent’s opposition,
if any, is due on January 30, 2020. Petitioners’ reply, if any, is due February 6, 2020.

        Petitioners shall serve the petition and all supporting papers, as well as this Order, upon
Respondent electronically and by overnight mail no later than January 16, 2020, and shall file
an affidavit of such service with the court no later than January 17, 2020.


        SO ORDERED.

Dated: January 2, 2020                                     __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
